The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    December 15, 2014

                                   No. 04-14-00859-CR

                                    Rafael TREVINO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR0742
                         Honorable Ron Rangel, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the notice of appeal is GRANTED.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court